DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on September 4, 2019, claims 2-21 are now pending for examination in the application.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10719532.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10719532 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the US Patent No. 10719532 to arrive at the current claims by omitting elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Application 17742099
US Patent No. 10719532
1. A method comprising: storing, by a client device, a plurality of synchronized items including placeholder items and content items, each of the synchronized items having corresponding metadata indicating a local sync type; receiving, by the client device, an updated sync type for a given synchronized item, the updated sync type selected from a plurality of discrete predefined values, the plurality of discrete predefined values comprising a first predefined value indicating that a new version of the given synchronized item is a placeholder item and a second predefined value indicating that the new version of the given synchronized item is a content item, the local sync type for the given synchronized item indicating that the given synchronized item is a placeholder item; responsive to receiving the updated sync type, determining whether the updated sync type indicates that the new version of the given synchronized item is a content item instead of a placeholder item; and responsive to determining that the updated sync type indicates that the new version of the given synchronized item is a content item instead of a placeholder item, replacing, in the client device, the placeholder item with the content item.
1. A method comprising: storing, by a client device, a plurality of synchronized items including placeholder items and content items; storing, by the client device, a local file journal comprising a plurality of local entries, each local entry representing one of the plurality of synchronized items, wherein each local entry includes a local journal ID of the synchronized item, a local blocklist for the synchronized item, a plurality of local attributes of the synchronized item, and a local sync type, the local sync type being a binary value indicating either that the synchronized item is a placeholder item or a content item; receiving, by the client device, an updated entry from a content management system, the updated entry representing a new version of a synchronized item of the plurality of synchronized items and including an updated journal ID for the synchronized item, an updated blocklist for the synchronized item, a plurality of updated attributes for the synchronized item, and an updated sync type, the updated sync type being a binary value indicating either that the new version of the synchronized item is a placeholder item or a content item; responsive to receiving the updated entry: comparing the received updated entry to the plurality of local entries to identify a corresponding local entry from the plurality of local entries; determining that the synchronized item represented by the corresponding local entry is a placeholder item based on a local sync type of the corresponding local entry; and determining whether the updated sync type indicates that the new version of the synchronized item is a content item instead of a placeholder item; and responsive to determining that the updated sync type indicates that the new version of the synchronized item is a content item instead of a placeholder item: downloading, from the content management system to the client device, blocks for the new version of the synchronized item indicated by the updated blocklist; replacing in the client device the placeholder item with a new content item including the downloaded blocks; and replacing in the local file journal the corresponding local entry for the synchronized item with the updated entry for the synchronized item.
9. A method comprising: storing, by a client device, a plurality of synchronized items including placeholder items and content items, each of the synchronized items having corresponding metadata indicating a local sync type; receiving, by the client device, an updated sync type for a given synchronized item, the updated sync type selected from a plurality of discrete predefined values, the plurality of discrete predefined values comprising a first predefined value indicating that a new version of the given synchronized item is a placeholder item and a second predefined value indicating that the new version of the given synchronized item is a content item, the local sync type for the given synchronized item indicating that the given synchronized item is a content item; responsive to receiving the updated sync type, determining whether the updated sync type indicates that the new version of the given synchronized item is a placeholder item instead of a content item; and responsive to determining that the updated sync type indicates that the new version of the given synchronized item is a placeholder item instead of a content item, replacing, in the client device, the content item with the placeholder item.
14. A method comprising: storing, by a client device, a plurality of synchronized items including placeholder items and content items; storing, by the client device, a local file journal comprising a plurality of local entries, each local entry representing one of the plurality of synchronized items, wherein each local entry includes a local journal ID of the synchronized item, a local blocklist for the synchronized item, a plurality of local attributes of the synchronized item, and a local sync type, the local sync type being a binary value indicating either that the synchronized item is a placeholder item or a content item; receiving, by the client device, an updated entry from a content management system, the updated entry representing a new version of a synchronized item of the stored synchronized items and including an updated journal ID for the synchronized item, an updated blocklist for the synchronized item, a plurality of updated attributes for the synchronized item, and an updated sync type, the updated sync type being a binary value indicating either that the new version of the synchronized item is a placeholder item or a content item; responsive to receiving the updated entry: comparing the received updated entry to the plurality of local entries to identify a corresponding local entry from the plurality of local entries; determining that the synchronized item represented by the corresponding local entry is a content item based on a local sync type of the corresponding local entry; and determining whether the updated sync type indicates that the new version of the synchronized item is a placeholder item instead of a content item; and responsive to determining that the updated sync type indicates that the new version of the synchronized item is a placeholder item instead of a content item: replacing in the client device the content item with a new placeholder item; and replacing in the local file journal the corresponding local entry with the updated entry.
16. A non-transitory computer readable storage medium storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: storing a plurality of synchronized items including placeholder items and content items, each of the synchronized items having corresponding metadata indicating a local sync type; receiving an updated sync type for a given synchronized item, the updated sync type selected from a plurality of discrete predefined values, the plurality of discrete predefined values comprising a first predefined value indicating that a new version of the given synchronized item is a placeholder item and a second predefined value indicating that the new version of the given synchronized item is a content item, the local sync type for the given synchronized item indicating that the given synchronized item is a placeholder item; responsive to receiving the updated sync type, determining whether the updated sync type indicates that the new version of the given synchronized item is a content item instead of a placeholder item; and responsive to determining that the updated sync type indicates that the new version of the given synchronized item is a content item instead of a placeholder item, replacing the placeholder item with the content item.
20. A method comprising: storing, by a client device, a plurality of synchronized items including placeholder items and content items; storing by the client device, a local file journal comprising a plurality of local entries, each local entry representing one of the plurality of synchronized items, wherein each local entry includes a local journal ID of the synchronized item, a local blocklist for the synchronized item, a plurality of local attributes of the synchronized item, and a local sync type, the local sync type being a binary value indicating either that the synchronized item is a placeholder item or a content item; receiving, by the client device, an updated entry from a content management system, the updated entry representing a new version of a synchronized item of the stored synchronized items and including an updated journal ID for the synchronized item, an updated blocklist for the synchronized item, a plurality of updated attributes for the synchronized item, and an updated sync type, the updated sync type being a binary value indicating either that the new version of the synchronized item is a placeholder item or a content item; responsive to receiving the updated entry: comparing the received updated entry to the plurality of local entries to identify a corresponding local entry from the plurality of local entries; determining that the synchronized item represented by the corresponding local entry is a placeholder item based on a local sync type of the corresponding local entry; and determining whether the updated sync type indicates that the new version of the synchronized item is a content item instead of a placeholder item; and responsive to determining that the updated sync type indicates that the new version of the synchronized item is a placeholder item instead of a content item: modifying the attributes of the placeholder item represented by the corresponding local entry according to the updated entry; and replacing in the local file journal the corresponding local entry for the synchronized item with the updated entry for the synchronized item.

20. A method comprising: storing, by a client device, a plurality of synchronized items including placeholder items and content items; storing by the client device, a local file journal comprising a plurality of local entries, each local entry representing one of the plurality of synchronized items, wherein each local entry includes a local journal ID of the synchronized item, a local blocklist for the synchronized item, a plurality of local attributes of the synchronized item, and a local sync type, the local sync type being a binary value indicating either that the synchronized item is a placeholder item or a content item; receiving, by the client device, an updated entry from a content management system, the updated entry representing a new version of a synchronized item of the stored synchronized items and including an updated journal ID for the synchronized item, an updated blocklist for the synchronized item, a plurality of updated attributes for the synchronized item, and an updated sync type, the updated sync type being a binary value indicating either that the new version of the synchronized item is a placeholder item or a content item; responsive to receiving the updated entry: comparing the received updated entry to the plurality of local entries to identify a corresponding local entry from the plurality of local entries; determining that the synchronized item represented by the corresponding local entry is a placeholder item based on a local sync type of the corresponding local entry; and determining whether the updated sync type indicates that the new version of the synchronized item is a content item instead of a placeholder item; and responsive to determining that the updated sync type indicates that the new version of the synchronized item is a placeholder item instead of a content item: modifying the attributes of the placeholder item represented by the corresponding local entry according to the updated entry; and replacing in the local file journal the corresponding local entry for the synchronized item with the updated entry for the synchronized item.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al.  (US Pub. No. 20150373116) in view of Gati et al. (US Pub. No. 20130226876).
With respect to claim 1, Mo et al. teaches a method comprising: 
storing, by a client device, a plurality of synchronized items including placeholder items and content items, each of the synchronized items having corresponding metadata indicating a local sync type (See Mo et al. Fig. 3, & Paragraphs 154-156); 
receiving, by the client device, an updated sync type for a given synchronized item, the updated sync type selected from a plurality of discrete predefined values, the plurality of discrete predefined values comprising a first predefined value indicating that a new version of the given synchronized item is a placeholder item and a second predefined value indicating that the new version of the given synchronized item is a content item, the local sync type for the given synchronized item indicating that the given synchronized item is a placeholder item (See Mo et al., Paragraph 125 “a placeholder content item may have a smaller size in local storage than the original content item. A smaller sized version may be created in any suitable manner, for example by changing characteristics of the content item, deleting portions of the content item, applying compression techniques, etc.”) the updated sync type being a binary value indicating either that the new version of the synchronized item is a placeholder item or a content item (See Mo et al. Paragraph 125 “an identifier and/or other information about the original content item, which can be used as a placeholder if the secondary storage is not available”).  Mo et al.  does not disclose Mo et al.  does not disclose comparing the received updated entry to the plurality of local entries to identify a corresponding local entry from the plurality of local entries.
However, Gati et al. teaches responsive to receiving the updated sync type, determining whether the updated sync type indicates that the new version of the given synchronized item is a content item instead of a placeholder item (See Gati et al., See Paragraphs 64-65, ”Updates to files can be made by transmitting only the differences between the various versions of the file, thereby reducing the bandwidth usage, and transmission time compared to uploading or downloading the entire file. This is possible because of the reference copy of the file contents as either received from or uploaded (whichever is most recent) to the server 228. The reference copy can be compared with the altered local copy to identify the changes. Furthermore, if the inconsistency identified includes an out of date version stored in the client file structure 260 but a current reference file stored locally, the reference file can be copied and saved in the client file structure 260 without resorting to downloading the current version from the file storage module 246 of the server 228 or the cloud storage system 204. By copying the locally stored reference copy, the response time of the synchronization is improved, bandwidth consumption is reduced, and needless use of computing resources of the system 200 is avoided.  In another embodiment, the first user client 256 creates the first user client file structure and displays file placeholders for the files available to a user without first downloading the file contents. The file placeholders appear as normal file icons but do not actually include file contents. Instead, the file contents associated with a file placeholder are downloaded by the first user client 256 when a user selects the file placeholder. The file placeholders created in a file structure may correspond to all the files a user has access to or just those from specific projects”); and 
responsive to determining that the updated sync type indicates that the new version of the given synchronized item is a content item instead of a placeholder item, replacing, in the client device, the placeholder item with the content item (If the content resides (See Gati et al., See Paragraphs 65-66 “In another embodiment, the first user client 256 creates the first user client file structure and displays file placeholders for the files available to a user without first downloading the file contents. The file placeholders appear as normal file icons but do not actually include file contents. Instead, the file contents associated with a file placeholder are downloaded by the first user client 256 when a user selects the file placeholder. The file placeholders created in a file structure may correspond to all the files a user has access to or just those from specific projects. The benefit of this approach is that the user can see all his files without consuming network bandwidth and computational resources needed to download the files contents of all the files.  The placeholders are files of a special type (for example, identified by a special file extension, such as ".con") . When the first user client 256 is installed on the first user computing device 250, it registers itself as the program to be used to open files of the special type. The placeholder, which contains file metadata corresponding to the file contents, communicates with the first user client 256 when opened by the user. The first user client 256 reads the metadata from the placeholder, uses the metadata to find and download the real file, opens the file contents, and deletes the placeholder. To save storage space on the first user computing device 250, the process may be reversed so that large files are replaced by placeholders.”).
    Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mo et al.  (storing content items) with Gati et al. (synchronizing local clients).  This would have facilitated storage management based on predetermined criteria.  See Mo et al. Paragraph 3.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage synchronization.  The close relation between both of the references highly suggest an expectation of success.
	The Mo et al. reference as modified by Gati et al. teaches all the limitations of claim 1.  With respect to claim 2, Mo et al. teaches the method of claim 1, further comprising calculating a retention score for the given synchronized item, the retention score indicative of a likelihood that the given synchronized item will be accessed (Paragraph 13 discloses a score associated with the one or more of the content items in local storage and secondary storage based on predetermined criteria, the predetermined criteria including one or more of temporal data associated with one or more of the content items, a likelihood of access of one or more of the content items, and a strength of relationship between a user of the mobile device and one or more persons associated with one or more of the content items).

	The Mo et al. reference as modified by Gati et al. teaches all the limitations of claim 2.  With respect to claim 3, Mo et al. teaches the method of claim 2, wherein the retention score is an access frequency score proportionate to a number of accesses to the given synchronized item within a predetermined time period (Paragraph 13 discloses a score associated with the one or more of the content items in local storage and secondary storage based on predetermined criteria, the predetermined criteria including one or more of temporal data associated with one or more of the content items, a likelihood of access of one or more of the content items, and a strength of relationship between a user of the mobile device and one or more persons associated with one or more of the content items).
	The Mo et al. reference as modified by Gati et al. teaches all the limitations of claim 2.  With respect to claim 4, Mo et al. teaches the method of claim 2, wherein the retention score is a location related access score based on a weighted combination of at least one of: a latest access time of the given synchronized item and a latest access time of a co-located synchronized item, and an access frequency of the given synchronized item and an access frequency of the co-located synchronized item (Paragraph 96 discloses content items are scored, and the score is used to rank content items, such that the content items with the highest scores are selected to be retained (or selected to be added to local storage). Content items with lower scores are replaced by placeholder copies. Content items with the lowest scores are selected for removal).
	The Mo et al. reference as modified by Gati et al. teaches all the limitations of claim 2.  With respect to claim 5, Mo et al. teaches the method of claim 2, wherein the retention score is a similar access score based on a weighted combination of at least one of a latest access time of the given synchronized item, an access frequency of the given synchronized item, a latest access time of a similar synchronized item, or an access frequency of the similar synchronized item (Paragraph 96).
	The Mo et al. reference as modified by Gati et al. teaches all the limitations of claim 2.  With respect to claim 6, Mo et al. teaches the method of claim 2, wherein the retention score is a criteria based retention score based on a number of predictive criteria satisfied by the given synchronized item, the predictive criteria comprising at least one of a latest access time, a location, a type, a size, an access frequency, a shared status, a number of accounts with access, a number of devices with access, or a number of devices storing the given synchronized item (Paragraph 94 discloses he predetermined criteria include the likelihood of access of the content items. This may be determined in any suitable manner. In some implementations, the likelihood of access is based on past access patterns by a user. In some implementations, the likelihood of access is based on access patterns by a user and/or by other users with social affinity to the user. For example, if other users with a high social affinity to a given user (e.g., the user's spouse) have accessed particular content items, the user may be more likely to access the same content items).
	The Mo et al. reference as modified by Gati et al. teaches all the limitations of claim 1.  With respect to claim 7, Mo et al. teaches the method of claim 1, wherein the updated sync type indicates that the new version of the given synchronized item is the placeholder item when a retention score of the given synchronized item is at or below a threshold or the content item when the retention score of the given synchronized item is above the threshold (Paragraph 96 discloses content items are scored, and the score is used to rank content items, such that the content items with the highest scores are selected to be retained (or selected to be added to local storage). Content items with lower scores are replaced by placeholder copies. Content items with the lowest scores are selected for removal).
	The Mo et al. reference as modified by Gati et al. teaches all the limitations of claim 1.  With respect to claim 8, Mo et al. teaches the method of claim 1, wherein an entry of metadata is stored at the client device for each of the plurality of synchronized content items, and wherein receiving the updated sync type for the given synchronized item comprises receiving an updated entry from a content management system, the updated entry representing a new version of the given synchronized item and including the updated sync type for the given synchronized item (Paragraph 125 discloses  a placeholder content item may have a smaller size in local storage than the original content item. A smaller sized version may be created in any suitable manner, for example by changing characteristics of the content item, deleting portions of the content item, applying compression techniques, etc. For example, a low-resolution placeholder image may be used to replace a high resolution image, a lower-resolution video may replace a high definition video, a content item containing text may be compressed with a suitable compression technique, etc).
	With respect to claim 9, Mo et al. teaches a method comprising: storing, by a client device, a plurality of synchronized items including placeholder items and content items, each of the synchronized items having corresponding metadata indicating a local sync type (See Mo et al. Fig. 3, & Paragraphs 154-156);
receiving, by the client device, an updated sync type for a given synchronized item, the updated sync type selected from a plurality of discrete predefined values, the plurality of discrete predefined values comprising a first predefined value indicating that a new version of the given synchronized item is a placeholder item and a second predefined value indicating that the new version of the given synchronized item is a content item, the local sync type for the given synchronized item indicating that the given synchronized item is a content item (See Mo et al., Paragraph 125 “a placeholder content item may have a smaller size in local storage than the original content item. A smaller sized version may be created in any suitable manner, for example by changing characteristics of the content item, deleting portions of the content item, applying compression techniques, etc.”) the updated sync type being a binary value indicating either that the new version of the synchronized item is a placeholder item or a content item (See Mo et al. Paragraph 125 “an identifier and/or other information about the original content item, which can be used as a placeholder if the secondary storage is not available”).  .  Mo et al.  does not disclose Mo et al.  does not disclose comparing the received updated entry to the plurality of local entries to identify a corresponding local entry from the plurality of local entries.

However, Gati et al. teaches responsive to receiving the updated sync type, determining whether the updated sync type indicates that the new version of the given synchronized item is a placeholder item instead of a content item (See Gati et al., See Paragraphs 64-65, ”Updates to files can be made by transmitting only the differences between the various versions of the file, thereby reducing the bandwidth usage, and transmission time compared to uploading or downloading the entire file. This is possible because of the reference copy of the file contents as either received from or uploaded (whichever is most recent) to the server 228. The reference copy can be compared with the altered local copy to identify the changes. Furthermore, if the inconsistency identified includes an out of date version stored in the client file structure 260 but a current reference file stored locally, the reference file can be copied and saved in the client file structure 260 without resorting to downloading the current version from the file storage module 246 of the server 228 or the cloud storage system 204. By copying the locally stored reference copy, the response time of the synchronization is improved, bandwidth consumption is reduced, and needless use of computing resources of the system 200 is avoided.  In another embodiment, the first user client 256 creates the first user client file structure and displays file placeholders for the files available to a user without first downloading the file contents. The file placeholders appear as normal file icons but do not actually include file contents. Instead, the file contents associated with a file placeholder are downloaded by the first user client 256 when a user selects the file placeholder. The file placeholders created in a file structure may correspond to all the files a user has access to or just those from specific projects”); and 
responsive to determining that the updated sync type indicates that the new version of the given synchronized item is a placeholder item instead of a content item, replacing, in the client device, the content item with the placeholder item (See Gati et al., See Paragraphs 65-66 “In another embodiment, the first user client 256 creates the first user client file structure and displays file placeholders for the files available to a user without first downloading the file contents. The file placeholders appear as normal file icons but do not actually include file contents. Instead, the file contents associated with a file placeholder are downloaded by the first user client 256 when a user selects the file placeholder. The file placeholders created in a file structure may correspond to all the files a user has access to or just those from specific projects. The benefit of this approach is that the user can see all his files without consuming network bandwidth and computational resources needed to download the files contents of all the files.  The placeholders are files of a special type (for example, identified by a special file extension, such as ".con") . When the first user client 256 is installed on the first user computing device 250, it registers itself as the program to be used to open files of the special type. The placeholder, which contains file metadata corresponding to the file contents, communicates with the first user client 256 when opened by the user. The first user client 256 reads the metadata from the placeholder, uses the metadata to find and download the real file, opens the file contents, and deletes the placeholder. To save storage space on the first user computing device 250, the process may be reversed so that large files are replaced by placeholders.”).
    Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mo et al.  (storing content items) with Gati et al. (synchronizing local clients).  This would have facilitated storage management based on predetermined criteria.  See Mo et al. Paragraph 3.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage synchronization.  The close relation between both of the references highly suggest an expectation of success.
With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 4, because claim 12 is substantially equivalent to claim 4.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 5, because claim 13 is substantially equivalent to claim 5.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 7, because claim 15 is substantially equivalent to claim 7.

With respect to claim 16, Mo et al. teaches a non-transitory computer readable storage medium storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
storing a plurality of synchronized items including placeholder items and content items, each of the synchronized items having corresponding metadata indicating a local sync type (See Mo et al. Fig. 3, & Paragraphs 154-156);
receiving an updated sync type for a given synchronized item, the updated sync type selected from a plurality of discrete predefined values, the plurality of discrete predefined values comprising a first predefined value indicating that a new version of the given synchronized item is a placeholder item and a second predefined value indicating that the new version of the given synchronized item is a content item, the local sync type for the given synchronized item indicating that the given synchronized item is a placeholder item (See Mo et al., Paragraph 125 “a placeholder content item may have a smaller size in local storage than the original content item. A smaller sized version may be created in any suitable manner, for example by changing characteristics of the content item, deleting portions of the content item, applying compression techniques, etc.”) the updated sync type being a binary value indicating either that the new version of the synchronized item is a placeholder item or a content item (See Mo et al. Paragraph 125 “an identifier and/or other information about the original content item, which can be used as a placeholder if the secondary storage is not available”).  Mo et al.  does not disclose Mo et al.  does not disclose comparing the received updated entry to the plurality of local entries to identify a corresponding local entry from the plurality of local entries.
However, Gati et al. teaches responsive to receiving the updated sync type, determining whether the updated sync type indicates that the new version of the given synchronized item is a content item instead of a placeholder item (See Gati et al., See Paragraphs 64-65, ”Updates to files can be made by transmitting only the differences between the various versions of the file, thereby reducing the bandwidth usage, and transmission time compared to uploading or downloading the entire file. This is possible because of the reference copy of the file contents as either received from or uploaded (whichever is most recent) to the server 228. The reference copy can be compared with the altered local copy to identify the changes. Furthermore, if the inconsistency identified includes an out of date version stored in the client file structure 260 but a current reference file stored locally, the reference file can be copied and saved in the client file structure 260 without resorting to downloading the current version from the file storage module 246 of the server 228 or the cloud storage system 204. By copying the locally stored reference copy, the response time of the synchronization is improved, bandwidth consumption is reduced, and needless use of computing resources of the system 200 is avoided.  In another embodiment, the first user client 256 creates the first user client file structure and displays file placeholders for the files available to a user without first downloading the file contents. The file placeholders appear as normal file icons but do not actually include file contents. Instead, the file contents associated with a file placeholder are downloaded by the first user client 256 when a user selects the file placeholder. The file placeholders created in a file structure may correspond to all the files a user has access to or just those from specific projects”); and 
responsive to determining that the updated sync type indicates that the new version of the given synchronized item is a content item instead of a placeholder item, replacing the placeholder item with the content item (See Gati et al., See Paragraphs 65-66 “In another embodiment, the first user client 256 creates the first user client file structure and displays file placeholders for the files available to a user without first downloading the file contents. The file placeholders appear as normal file icons but do not actually include file contents. Instead, the file contents associated with a file placeholder are downloaded by the first user client 256 when a user selects the file placeholder. The file placeholders created in a file structure may correspond to all the files a user has access to or just those from specific projects. The benefit of this approach is that the user can see all his files without consuming network bandwidth and computational resources needed to download the files contents of all the files.  The placeholders are files of a special type (for example, identified by a special file extension, such as ".con") . When the first user client 256 is installed on the first user computing device 250, it registers itself as the program to be used to open files of the special type. The placeholder, which contains file metadata corresponding to the file contents, communicates with the first user client 256 when opened by the user. The first user client 256 reads the metadata from the placeholder, uses the metadata to find and download the real file, opens the file contents, and deletes the placeholder. To save storage space on the first user computing device 250, the process may be reversed so that large files are replaced by placeholders.”).
    Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mo et al.  (storing content items) with Gati et al. (synchronizing local clients).  This would have facilitated storage management based on predetermined criteria.  See Mo et al. Paragraph 3.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage synchronization.  The close relation between both of the references highly suggest an expectation of success.
With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 2, because claim 17 is substantially equivalent to claim 2.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 3, because claim 18 is substantially equivalent to claim 3.
With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 7, because claim 19 is substantially equivalent to claim 7.
With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 8, because claim 20 is substantially equivalent to claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154